Rebecca Noblin
Jeremy C. Lieb
EARTHJUSTICE
441 W 5th Avenue, Suite 301
Anchorage, AK 99501
T: 907.277.2500
E: rnoblin@earthjustice.org
E: jlieb@earthjustice.org
Eric P. Jorgensen
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: ejorgensen@earthjustice.org
Attorneys for Plaintiffs Native Village of Nuiqsut et al.
Garett R. Rose (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th St. NW
Washington, DC 20005
T: 202.717.8355
E: grose@nrdc.org
Attorney for Plaintiff Natural Resources Defense Council

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

NATIVE VILLAGE OF NUIQSUT et al.,                           )
                                                            )
           Plaintiffs,                                      )
                                                            )
            v.                                                  Case No. 3:19-cv-00056-SLG
                                                            )
BUREAU OF LAND MANAGEMENT et al.,                           )
                                                            )
           Defendants,                                      )
                                                            )
           and                                              )
CONOCOPHILLIPS ALASKA, INC.,                                )
                                                            )
           Intervenor-Defendant.                            )
                                                            )

   MOTION TO TAKE JUDICIAL NOTICE OF SUPPLEMENTAL FACTUAL
     MATERIALS PURSUANT TO L. CIV. R. 7.1(d)(2) & L. CIV. R. 7.3(d)



          Case 3:19-cv-00056-SLG Document 44 Filed 10/21/19 Page 1 of 5
         While the information before the Court fully supports Plaintiffs’ argument that this

case is not moot, additional factual information has become available that further

confirms that BLM’s deficient authorization of winter exploration in the Reserve is likely

to recur. In briefing on cross-motions for summary judgment, BLM and ConocoPhillips

asserted that Plaintiffs’ challenge to BLM’s authorization of ConocoPhillips’ 2018-19

winter exploration program is moot. Doc. 30 at 14-20; Doc. 31 at 16-18. In reply,

Plaintiffs explained that this case is not moot because BLM’s authorization is capable of

repetition yet evades review. Doc. 33 at 6-11. Plaintiffs request that the Court take

judicial notice of supplemental information, attached as exhibits 1 through 3, that further

supports Plaintiffs’ arguments.

         These materials demonstrate the following: On October 11, 2019, BLM posted

“ConocoPhillips 2019-20 Exploration” to its ePlanning page. Ex. 1. As BLM

acknowledges, this upcoming exploration program “is similar to exploration programs

completed in the [Reserve] in previous winter seasons.” Ex. 2 at 2. The program will

occur in the same general area as ConocoPhillips’ 2018-19 winter exploration program,

compare Ex. 3, with AR 26 at 8475, and it will be similar in scale, compare Ex. 2 at 1-4,

with AR 26 at 8482-8484. As it has done in previous years, BLM plans to prepare an

environmental assessment. See Ex. 1. And, this review will again occur on a short

timeline: “The EA is expected to be complete about November 8. At that time there will

be a 2 week comment period on the EA.” Ex. 1.


Native Village of Nuiqsut et al. v. BLM et al.,
Case No. 3:19-cv-00056-SLG                                                           1


            Case 3:19-cv-00056-SLG Document 44 Filed 10/21/19 Page 2 of 5
         Good cause exists to consider this information because it is directly relevant to a

critical question raised in the parties’ summary judgment motions, and the material was

unavailable when this matter was taken under advisement on September 20, 2019. See L.

Civ. R. 7.1(d)(2). The Court may take judicial notice of these materials because they are

matters of public record, whose accuracy cannot reasonably be questioned. See Fed. R.

Evid. 201(b)(2); Harris v. Cnty. of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012).

         Respectfully submitted this 21st day of October, 2019.

                                    s/ Rebecca Noblin
                                    Rebecca Noblin (Alaska Bar. No. 0611080)
                                    Jeremy C. Lieb (Alaska Bar. No. 1810088)
                                    Eric P. Jorgensen (Alaska Bar. No. 8904010)
                                    EARTHJUSTICE

                                    Attorneys for Plaintiffs Native Village of Nuiqsut,
                                    Alaska Wilderness League, Center for Biological
                                    Diversity, Friends of the Earth, Natural Resources
                                    Defense Council, and Sierra Club

                                    Garett R. Rose (Pro Hac Vice)
                                    NATURAL RESOURCES DEFENSE COUNCIL

                                    Attorney for Plaintiff Natural Resources Defense
                                    Council




Native Village of Nuiqsut et al. v. BLM et al.,
Case No. 3:19-cv-00056-SLG                                                                2


            Case 3:19-cv-00056-SLG Document 44 Filed 10/21/19 Page 3 of 5
                CERTIFICATE OF COMPLIANCE WITH WORD LIMITS

         I certify that this document contains 338 words, excluding items exempted by L.

Civ. R. 7.4(a)(4), and complies with the word limits of L. Civ. R. 7.1(d).

         Respectfully submitted this 21st day of October, 2019.

                            s/ Rebecca Noblin
                            Rebecca Noblin




Native Village of Nuiqsut et al. v. BLM et al.,
Case No. 3:19-cv-00056-SLG                                                        3


            Case 3:19-cv-00056-SLG Document 44 Filed 10/21/19 Page 4 of 5
                                           TABLE OF EXHIBITS


 Exhibit No. Description

         1           BLM, NEPA ePlanning, DOI-BLM-AK-R000-2020-0001-EA,
                     ConocoPhillips 2019-20 Exploration (Oct. 2019),
                     https://eplanning.blm.gov/epl-front-
                     office/eplanning/projectSummary.do?methodName=renderDefaultProjec
                     tSummary&projectId=1502011

         2           BLM, Updated Proposed Action (Oct. 2019)

         3           ConocoPhillips, 2020 NPR-A Exploration and Appraisal Map (Sept.
                     2019)




Native Village of Nuiqsut et al. v. BLM et al.,
Case No. 3:19-cv-00056-SLG


             Case 3:19-cv-00056-SLG Document 44 Filed 10/21/19 Page 5 of 5
